Citation Nr: 0614833	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as noncompensable for the period from 
September 19, 2001 to October 29, 2004, and as 30 percent 
thereafter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, and his wife and daughter

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
October 1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claims for a compensable 
evaluation for bilateral hearing loss and service connection 
for colon cancer.

In March 2004, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  In September 
2004, the Board denied the veteran's claim for entitlement to 
service connection for colon cancer and remanded his claim 
for a compensable evaluation for bilateral hearing loss to 
the RO for further development.

In an April 2006 written statement, the veteran's service 
representative raised a new claim of entitlement to service 
connection for tinnitus.  As such, the matter of the claim of 
entitlement to service connection for tinnitus is referred to 
the RO for appropriate development and adjudication.

In addition, mail has been received concerning he appellant's 
colon cancer.  It is unclear whether this represents a chance 
to reopen that claim with the submission of new and material 
evidence.  It that is appellant's desire, he should so raise 
that issue with specificity at the RO.




FINDINGS OF FACT

1.	A VA outpatient audiological examination in November 
2001 showed pure tone thresholds in four frequencies 
from 1000 to 4000 Hertz that averaged 66 decibels in the 
veteran's service- connected left ear, with speech 
recognition of 92 percent, corresponding to Level II 
hearing.  Pure tone thresholds averaged 68 decibels in 
the veteran's service-connected right ear, with speech 
recognition of 92 percent, corresponding to Level II 
hearing.

2.	A VA audiological examination in December 2001 showed 
pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 68 decibels in the veteran's 
service- connected left ear, with speech recognition of 
84 percent, corresponding to Level III hearing.  Pure 
tone thresholds averaged 63 decibels in the veteran's 
service-connected right ear, with speech recognition of 
84 percent, corresponding to Level III hearing.

3.	A VA outpatient audiological examination in April 2003 
showed pure tone thresholds in four frequencies from 
1000 to 4000 Hertz that averaged 66 decibels in the 
veteran's service- connected left ear, with speech 
recognition of 76 percent, corresponding to Level IV 
hearing.  Pure tone thresholds averaged 64 decibels in 
the veteran's service-connected right ear, with speech 
recognition of 84 percent, corresponding to Level III 
hearing.

4.	A VA outpatient audiological examination in March 2004 
showed pure tone thresholds in four frequencies from 
1000 to 4000 Hertz that averaged 62 decibels in the 
veteran's service- connected left ear, with speech 
recognition of 80 percent, corresponding to Level IV 
hearing.  Pure tone thresholds averaged 68 decibels in 
the veteran's service-connected right ear, with speech 
recognition of 84 percent, corresponding to Level V 
hearing.

5.	A VA audiological examination in October 2004 showed 
pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 66 decibels in the veteran's 
service- connected left ear, with speech recognition of 
64 percent, corresponding to Level VII hearing.  Pure 
tone thresholds averaged 66 decibels in the veteran's 
service-connected right ear, with speech recognition of 
76 percent, corresponding to Level V hearing.


CONCLUSIONS OF LAW

1.	For the period from September 19, 2001 to April 23, 
2003, the schedular criteria for a compensable rating 
for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85-4.87, 
Diagnostic Code (DC) 6100 (2005).

2.	For the period from April 24, 2003 to October 28, 2004, 
the schedular criteria for a 10 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.85-4.87, DC 6100 (2005).

3.	For the period from October 29, 2004, the schedular 
criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.85-4.87, DC 6100 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the instant case, although the 
veteran's increased rating claim is being denied for the 
period from September 19, 2001 to April 24, 2003 and after 
October 29, 2003, his increased rating claim is granted for 
the period from April 24, 2003 to October 28, 2004.  However, 
as set forth below, there can be no possibility of prejudice 
to the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In October 2001 and October 2004, the RO provided the 
appellant with correspondence essentially outlining the duty-
to-assist requirements of the VCAA.  The RO issued a detailed 
February 2003 statement of the case (SOC) and April 2003 and 
January 2006 supplemental statements of the case (SSOCs) in 
which he and his representative were advised of all the 
pertinent laws and regulations, including those regarding an 
increased rating for bilateral hearing loss.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2006 SSOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and  3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

Service connection for bilateral hearing loss was granted by 
the RO in a May 1987 rating decision that assigned a 
noncompensable disability evaluation.

On September 19, 2004, the RO received the veteran's current 
claim for a compensable rating for his service-connected 
bilateral hearing loss.

VA outpatient records, dated from 2001 to 2005, indicate that 
in November 2001, the veteran was seen in the outpatient 
audiology clinic for evaluation of new hearing aids.  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
65
75
85
LEFT
N/A
40
70
70
85

The veteran averaged 68 dB and 66 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hertz.  Speech recognition scores on the Maryland 
CNC Word List were 92 percent in the veteran's right and left 
ears.  The diagnosis was bilateral, fairly symmetrical, mid 
to high frequency sensorineural hearing loss of a mild 
sloping to severe degree.  The veteran was advised to 
continue using his hearing aids.

The veteran underwent VA audiology examination in December 
2001.  According to the examination report, he reported 
difficulty with hearing/understanding conversation level 
speech, even with the benefit of VA-issued hearing aids.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
65
75
75
LEFT
N/A
40
75
75
80

The veteran averaged 63 dB and 68 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hertz.  Speech recognition scores on the Maryland 
CNC Word List were 84 percent in the veteran's right and left 
ears.  The diagnosis was bilateral sensorineural hearing loss 
of mild to severe degree.

VA outpatient records indicate that on April 24, 2003, the 
veteran was examined in the audiology clinic due to his 
complaint of tinnitus.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
60
75
70
LEFT
N/A
50
70
65
80

The veteran averaged 64 dB and 66 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hertz.  Speech recognition scores on the Maryland 
CNC Word List were 84 percent in the veteran's right ear and 
76 percent in his left ear.  The diagnosis was bilateral 
sensorineural hearing loss with no significant changes since 
the veteran's last evaluation in 2001.

The VA outpatient records further reveal that in March 2004, 
the veteran was seen in the audiology clinic regarding his 
complaint of decreased hearing and worsening tinnitus.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
75
75
LEFT
N/A
45
70
65
70

The veteran averaged 68 dB and 62 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hertz (Hz).  Speech recognition scores on the 
Maryland CNC Word List were 84 percent in the veteran's right 
ear and 80 percent in the left ear.  The diagnosis was 
asymmetrical hearing loss, with the left ear worse than the 
right ear.  His hearing aids were reevaluated.

During his March 2004 Board hearing, the veteran testified 
that his service-connected bilateral hearing loss caused 
difficulty for him in using the telephone and that he was 
unable to hear sirens.  His wife testified that she had to 
talk more loudly for him to understand her.

On October 29, 2004, the veteran underwent VA audiology 
examination.  It was noted that he complained of 
progressively worsening hearing loss.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
70
75
LEFT
N/A
50
70
70
75

The veteran averaged 66 dB and 66 dB losses for the right and 
left ears respectively for the frequencies 1000, 2000, 3000 
and 4000 Hertz (Hz).  Speech recognition scores on the 
Maryland CNC Word List were 76 percent in the veteran's right 
ear and 64 percent in his left ear.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although rating personnel 
are directed to review the recorded history of a disability 
in order to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service- 
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2005)).  The Board observes that summary 
information accompanying the regulatory changes to the rating 
criteria for evaluating audiologic disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's right ear 
hearing loss pattern fits the requirements of an unusual 
pattern of hearing impairment in March and October 2004, as 
described below.  Id.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service- connected ear is 
at level X or XI.  See 38 C.F.R. §§ 4.85-4.87, DC 6100.

A.	Compensable Rating From September 19, 2001 to 
October 29, 2004

The results of the November 2001 VA outpatient audiology 
examination indicate that there was an average pure tone 
threshold in the veteran's right ear of 68 decibels with 
speech recognition of 92 percent, and an average of 66 
decibels with speech recognition of 92 percent in the left 
ear.  Evaluating these test scores based on Table VI, found 
at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level II and his left ear hearing 
acuity was at Level II, corresponding to the noncompensable 
percentage disability evaluation that was assigned.

The results of the December 2001 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 63 decibels with speech recognition of 84 
percent, and an average of 68 decibels with speech 
recognition of 84 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level III and his left ear hearing acuity was at Level III, 
corresponding to the noncompensable percentage disability 
evaluation that was assigned.

These levels of hearing acuity, as reflected on Table VII of 
38 C.F.R. § 4.85, are entitled to a noncompensable percent 
evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA and non-VA examination has 
reflected that level of disability prior to April 24, 2003.

However, the results of the April 24, 2003 VA outpatient 
audiology examination indicate that there was an average pure 
tone threshold in the veteran's right ear of 64 decibels with 
speech recognition of 84 percent, and an average of 66 
decibels with speech recognition of 76 percent in the left 
ear.  Evaluating these test scores based on Table VI, found 
at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level III and his left ear hearing 
acuity was at Level IV, corresponding to a 10 percent 
disability evaluation.

Further, the results of the March 2004 VA outpatient 
audiology examination indicate that there was an average pure 
tone threshold in the veteran's right ear of 68 decibels with 
speech recognition of 84 percent, and an average of 62 
decibels with speech recognition of 80 percent in the left 
ear.  Evaluating these test scores based on Table VI, found 
at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity was at Level III and his left ear hearing 
acuity was at Level IV, corresponding to a 10 percent 
disability evaluation.  Evaluating the veteran's "unusual" 
pattern of hearing impairment for his right ear, based on 
Table VIA, found at 38 C.F.R. § 4.85, reflects that his 
hearing acuity was at Level V, that still corresponds to a 10 
percent disability evaluation.

Thus, the preponderance of the objective medical evidence is 
against a compensable rating for bilateral hearing loss for 
the period from September 19, 2001 to April 23, 2003.  
38 U.S.C.A. § 5107(b).  However, giving the veteran the 
benefit of the doubt and reading the medical evidence in the 
light most favorable to his claim, for the period from April 
24, 2003 to October 28, 2004, the levels of hearing acuity, 
as reflected on Tables VIA and VII of 38 C.F.R. § 4.85, are 
entitled to a 10 percent, but no higher, evaluation.  As 
such, resolving the doubt in the veteran's favor, a 10 
percent evaluation is granted for bilateral hearing loss for 
the period from April 24, 2003 to October 28, 2004.  The 
veteran's claim has been granted to this limited extent.  
38 U.S.C.A. § 5107(b).  

B.	Above 30 Percent From October 29, 2004

The results of the October 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 66 decibels with speech recognition of 76 
percent, and an average of 66 decibels with speech 
recognition of 64 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level V and his left ear hearing acuity was at Level VII, 
corresponding to a 20 percent disability evaluation.  
Evaluating the veteran's "unusual" pattern of hearing 
impairment for his right ear, based on Table VIA, found at 
38 C.F.R. § 4.85, reflects that his hearing acuity was at 
Level V, that corresponds to the currently assigned 30 
percent disability evaluation.

Further, the Board has carefully reviewed the record in this 
case for the period in question; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter of an 
increased rating in excess of 30 percent for the service-
connected bilateral hearing loss for the period from October 
29, 2004.  The preponderance of the evidence is clearly 
against the claim.  See 38 U.S.C.A. § 5107(b).

C. All Time Periods

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is the overall impairment of earning 
capacity that is paramount.  Our sympathy is with the 
veteran, and we trust that he will continue to utilize his 
hearing aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting increased 
compensation for the level of bilateral hearing loss 
currently demonstrated, other than that set forth above, for 
the limited period from April 24, 2003 to October 28, 2004.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected bilateral 
hearing loss.  There is no indication in the record of such 
an unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any evidence of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period from September 19, 2001 to April 23, 2003, a 
compensable rating for bilateral hearing loss is denied.

For the period from April 24, 2003 to October 28, 2004, a 10 
percent rating, but no more, is granted for bilateral hearing 
loss, subject to the laws and regulations governing the award 
of monetary benefits

For the period from October 29, 2004, a rating in excess of 
30 percent for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


